Exhibit 10.56





April 19, 2006


Frank J. Florence
[Home Address]






Dear Frank,


It gives me great pleasure to offer you employment with Chordiant Software, Inc
as Vice President and Chief Marketing Officer, reporting to Steve Springsteel.
The terms of your employment are detailed as follows:


Your annual salary will be $260,000.00 less payroll deductions and all required
withholdings, which is paid on the fifteenth and last day of each month. You
will also participate in Chordiant’s Bonus Program, pursuant to the terms of
this Program, with a 40 % targeted payout at 100% achievement of Plan
objectives. Chordiant will have the sole discretion to determine if you have
earned this bonus and, the amount of the bonus. You must be employed by
Chordiant on the date such bonuses are paid in order to earn any bonus.


Subject to Board approval, you will be granted an option to purchase 100,000
shares of the Company’s common stock.  The option shall have an exercise price
equal to the fair market value on the date of grant, and shall be governed in
all respects by the terms of the plan documents and the option agreement between
you and the company.


As a designated Vice President of the Company, you will participate in the
Change in Control program as approved by Chordiant’s Board of Directors.


You will be eligible for Chordiant Software’s Employee Benefits program, which
includes among others, participation in our 401(k) and Employee Stock Purchase
Plan when eligible, and the company Group Medical, Dental, and Disability
Insurance Programs.  Chordiant may change compensation and benefits from time to
time in its discretion.


As a Vice President of Chordiant Software you are not eligible for the PTO
program offered to all North America Team Members below the Vice President
level. Vice Presidents are specifically excluded from this program. They do not
accrue PTO time but do enjoy the flexibility of taking time off as the
opportunity comes available and as approved by your manager.


You will be expected to sign and comply with a proprietary information and
non-disclosure agreement which requires among other provisions, the assignment
of patent rights to any invention made during your employment at Chordiant
Software and nondisclosure of proprietary information.  You also will be
expected to abide by the Company’s standard policies and procedures, and
acknowledge in writing that you have read and will comply with the Company’s
Employee Handbook.


This offer is contingent upon a successful background check, successful
reference checks, and your submission of an I-9 form and satisfactory
documentation and identification supporting your right to work in the United
States.  These must be provided on your first day of employment.  Please bring
these with you on your first day.


Employment with Chordiant Software is considered employment “at will” and may be
terminated by you or Chordiant Software at any time with or without cause, and
with or without advance notice.  Your employment at-will status can only be
modified in a written agreement signed by you and by a duly authorized officer
of the Company. The Company may change your position, duties, and work location
from time to time in its discretion.
 
As part of your duties for Chordiant, you may be assigned to work onsite with a
Chordiant customer.  Some of these customers have additional requirements that
they impose upon individuals who work onsite at their business.  If you are
assigned to work with such a customer, you will be given notice of the
customer’s additional requirements and will be asked to consent to these
requirements.


This letter, together with your proprietary information and non-disclosure
agreement, forms the complete and exclusive statement of your employment
agreement with the Company.  The terms in this letter supersede any other
agreements or promises made to you by anyone, whether oral or written.  This
letter agreement cannot be changed except in a written agreement signed by you
and a duly authorized officer of the Company.


This offer is valid through April 21, 2005. Please sign below to indicate your
acceptance of this offer and return by fax to Human Resources at 408 517-5058
(fax).  Please send an original signed copy in the pre-addressed enclosed
envelope. We look forward to your attendance for New Hire Orientation in the
Cupertino Corporate Office at 10:00AM on your start date.




Sincerely,


/s/ Jack Moyer


Jack Moyer
Vice President, Human Resources




Accepted: /s/  Frank J.
Florence                                                                 Date
Signed: 4-20-06                                           Wednesday Start
Date:  5-3-06
